Case: 15-10564   Date Filed: 10/06/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10564
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:10-cv-00423-MMH-PDB

ALONZO BEEPOT,
JOANNE BEEPOT,

                                                         Plaintiffs-Appellants,

                                  versus

JP MORGAN CHASE NATIONAL
CORPORATE SERVICES, INC.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 6, 2015)

Before WILLIAM PRYOR, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-10564     Date Filed: 10/06/2015   Page: 2 of 6


      This is the second of two appeals taken by Alonzo and Joanne Beepot,

proceeding pro se, from the same district court proceedings on their complaint

against JPMorgan Chase National Corporate Services, Inc. (“JPMorgan”), arising

out of the foreclosure of the Beepots’ home.        In their federal complaint, the

Beepots alleged that JPMorgan failed to comply with certain provisions of the

Truth in Lending Act, 15 U.S.C. § 1601, and the Real Estate Settlement Procedures

Act, 12 U.S.C. § 2601, and they also alleged several other state-law causes of

action. The district court held that their claims were barred by res judicata.

      After the dismissal of their complaint, the Beepots filed a motion to alter or

amend under Rule 59(e), Fed. R. Civ. P., arguing that Florida Statute § 702.01 was

an intervening change in the controlling law and that it precluded application of res

judicata. The district court denied the motion, concluding that § 702.01 was not an

intervening change in the law and that the Florida Supreme Court had determined

in Haven Federal Savings & Loan Ass’n v. Kirian, 579 So. 2d 730, 732-33 (Fla.

1991) (“Haven”), that the portion of § 702.01 upon which the Beepots relied

violated the Florida Constitution. The Beepots then filed a second motion to alter

or amend, arguing in relevant part that § 702.01 was not unconstitutional as applied

to their case. The district court denied this motion without explanation.

      The Beepots filed two notices of appeal, which were docketed separately

with this Court as Nos. 15-10082 and 15-10564. In No. 15-10082, the Beepots


                                          2
               Case: 15-10564    Date Filed: 10/06/2015   Page: 3 of 6


challenged the denial of their motion for default judgment, the dismissal of their

complaint, and the denial of their first motion to alter or amend the judgment under

Rule 59(e). See Beepot v. JPMorgan Chase Nat’l Corp. Servs., Inc., No. 15-

10082, manuscript op. at 2 (11th Cir. Sept. 16, 2015). Recently, a panel of this

Court affirmed. We held that the district court did not abuse its discretion by

refusing to enter a default judgment against JPMorgan because the record revealed

that JPMorgan never defaulted. Id. at 4. We found no merit to the Beepots’

argument that the dismissal on res judicata grounds was erroneous because the

Beepots waived the argument and, in any case, their claim was “flatly refuted by

the record.” Id. at 5-6. And we rejected the Beepots’ contention that the court

erred in denying their first motion to alter or amend on the basis of § 702.01, Fla.

Stat., stating that the court correctly determined that § 702.01 was not an

intervening change in controlling law and that Haven did not alter that conclusion.

Id. at 6-7. Finally, with respect to each of these determinations, we found that the

district court was not required to comply with Rule 52(a)(1), Fed. R. Civ. P., as the

Beepots contended, because the action was not “tried on the facts.” See Fed. R.

Civ. P. 52(a)(1) (requiring findings of fact and conclusions of law in only actions

“tried on the facts”).

      In this second appeal (No. 15-10564), the Beepots primarily challenge the

denial of their second Rule 59(e) motion, which was filed in response to the denial


                                         3
                Case: 15-10564      Date Filed: 10/06/2015      Page: 4 of 6


of their first such motion. They assert that the district court erred in dismissing

their complaint on the basis of res judicata, that the court erroneously interpreted

§ 702.01, Fla. Stat., to deny their motion to alter or amend, and that the court failed

to comply with Rule 52(a)(1). In other words, their initial appellate brief in this

appeal raises the same arguments, in nearly identical fashion, as their first appeal. 1

       Before we proceed any further, we emphasize the limited scope of our

review in this appeal. Neither the dismissal of the complaint nor the denial of the

Beepots’ first Rule 59(e) motion is at issue. Both were addressed in Appeal No.

15-10082 and decided against the Beepots.              Therefore, to the extent that the

Beepots again attempt to challenge either of these earlier rulings, their claims are

barred by the law-of-the-case doctrine. See Schiavo ex rel. Schindler v. Schiavo,

403 F.3d 1289, 1291 (11th Cir. 2005) (stating that the law-of-the-case doctrine

“operates to preclude courts from revisiting issues that were decided explicitly or

by necessary implication in a prior appeal”); cf. United States v. Fiallo-Jacome,

874 F.2d 1479, 1482 (11th Cir. 1989) (noting the general prohibition against

allowing “two bites at the appellate apple”). Therefore, the only issue for our




       1
         The one difference is that, in this appeal, the Beepots do not challenge the denial of
their motion for default judgment.
                                              4
                 Case: 15-10564       Date Filed: 10/06/2015        Page: 5 of 6


review is whether the district court properly denied the Beepots’ second Rule 59(e)

motion.2

       Because we already have concluded in Appeal No. 15-10082, in response to

nearly identical arguments as raised in the Beepots’ initial brief in this appeal, that

the district court did not err in denying the Beepots’ first Rule 59(e) motion, we

likewise conclude in this appeal, for the same reasons, that the court did not err in

denying the Beepots’ second Rule 59(e) motion.                   See Beepot, No. 15-10082,

manuscript op. at 5-7. To the extent that the Beepots raise additional challenges to

the denial of their second Rule 59(e) motion in their reply brief, these arguments



       2
          JPMorgan presents two jurisdictional challenges to this appeal. First, they contend that
the order denying the Beepots’ second Rule 59(e) motion is not independently appealable.
Second, they assert that, even if we have jurisdiction, we must vacate the district court’s order
because the court was divested of jurisdiction to rule on the motion by operation of the Beepots’
first notice of appeal. We disagree with both contentions.
        First, while we agree that the second Rule 59(e) motion did not suspend the finality of the
underlying judgment under Rule 4(a)(4), Fed. R. App. P., because it raised substantially the same
issues as the first such motion, see Wright v. Preferred Research, Inc., 891 F.2d 886, 889-90
(11th Cir. 1990), we disagree that this renders the court’s order denying the motion
unappealable. The order fully resolved the Beepots’ motion and no further proceedings were
contemplated by the court. Therefore, the order is appealable. See Mayer v. Wall St. Equity
Grp., Inc., 672 F.3d 1222, 1224 (11th Cir. 2012) (“[A]n order is deemed final if it disposes of all
the issues raised in the motion that initially sparked the postjudgment proceedings.”); Advanced
Bodycare Sols., LLC v. Thione Int’l, Inc., 615 F.3d 1352, 1359-60 n.15 (11th Cir. 2010) (finding
jurisdiction to review untimely, standalone motions under Rules 50(b) and 59(e)); cf. Glass v.
Seaboard Coast Line R.R. Co., 714 F.2d 1107, 1109 (11th Cir. 1983) (denial of Rule 60(b)
motion is appealable). The timeliness of the second Rule 59(e) motion, or its effect on the
appeal period, is not at issue because the court did not enter a separate judgment along with its
dismissal order as prescribed by Rule 58, Fed. R. Civ. P. See Fed. R. App. P. 4(a)(7). Second,
the district court retained jurisdiction to deny the Beepots’ second Rule 59(e) motion
notwithstanding the filing of the first notice of appeal. See, e.g., Mahone v. Ray, 326 F.3d 1176,
1180 (11th Cir. 2003) (district courts retain jurisdiction after the filing of a notice of appeal to
entertain and deny a Rule 60(b) motion).
                                                 5
              Case: 15-10564     Date Filed: 10/06/2015    Page: 6 of 6


are not properly before the Court. See Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (“[W]e do not address arguments raised for the first time in a pro

se litigant’s reply brief.”). Consequently, the district court’s denial of the Beepots’

second Rule 59(e) motion is AFFIRMED.




                                          6